PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Rather, Oliver
Application No. 14/839,370
Filed: 28 Aug 2015
For: SATURATION CORRECTION FOR ION SIGNALS IN TIME-OF-FLIGHT MASS SPECTROMETERS
:
:
:
:	DECISION ON PETITION
:
:
:
Attorney Docket No. P5940US00


This is a decision on the petition to revive under 37 CFR 1.137(a), filed November 16, 2021.

The petition under 37 CFR 1.137(a) is GRANTED.

The instant application became abandoned for failure to timely file an appeal brief after the filing of a Notice of Appeal on September 14, 2017.  Applicant had a two month extendable time period from September 14, 2017 in which to file an Appeal Brief.  No extensions of time having been obtained and no Appeal Brief having been filed, the application became abandoned by operation of law on November 18, 2017.  The Office mailed a courtesy Notice of Abandonment on June 15, 2018.
  
With the instant petition, Applicant has paid the petition fee, submitted the required reply in the form of a Request for Continued Examination (RCE), and made the proper statement of unintentional delay (including a satisfactory explanation for the delay in filing the petition).

The application is being forwarded to Group Art Unit 2881 for consideration of the RCE, filed November 16, 2021.

Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor – Office of Petitions